
	

111 HR 289 IH: To authorize the President to posthumously award a gold medal on behalf of the Congress to the seven members of the crew of the space shuttle Columbia in recognition of their outstanding and enduring contributions to the Nation.
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 289
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the President to posthumously award a gold
		  medal on behalf of the Congress to the seven members of the crew of the space
		  shuttle Columbia in recognition of their outstanding and enduring contributions
		  to the Nation.
	
	
		1.FindingsThe Congress makes the following
			 findings:
			(1)On Saturday,
			 February 1, 2003, the space shuttle Columbia exploded upon re-entering the
			 atmosphere following a 16-day mission.
			(2)Before the
			 Columbia started its tragic descent, the shuttle crew completed some 80
			 scientific experiments and much of their research data had already been relayed
			 to Houston where it has added to the pool of scientific knowledge.
			(3)The Nation pays
			 tribute to the memory of Colonel Rick Husband, Lieutenant Colonel Michael
			 Anderson, Commander Laurel Clark, Captain David Brown, Commander William
			 McCool, Dr. Kapana Chawla, and Ilan Ramon, a colonel in the Israeli air force.
			 The diversity of crew represented the ideals of our Nation.
			(4)These seven
			 courageous explorers paid the ultimate price to improve our understanding of
			 the universe, to advance our medical and engineering sciences, to make the
			 Nation safer and more secure, and to keep the United States economy on the
			 cutting edge of technology.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe President is authorized, on behalf of the
			 Congress, to award a gold medal of appropriate design to each of the 7 crew
			 members of the space shuttle Columbia—
				(1)Rick D.
			 Husband;
				(2)Michael P.
			 Anderson;
				(3)Laurel
			 Clark;
				(4)David M.
			 Brown;
				(5)William C.
			 McCool;
				(6)Kapana Chawla;
			 and
				(7)Ilan Ramon.
				(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury shall strike a gold medal with
			 suitable emblems, devices, and inscriptions, to be determined by the
			 Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, and at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Funding
			(a)Authority to use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for
			 the cost of the medals authorized by this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
